ORDER

PER CURIAM.
AND NOW, this 17th day of December, 2002, Robert E. Carey having been disbarred from the practice of law in the State of Delaware by Order of the Supreme Court of the State of Delaware dated July 16, 2002; the said Robert E. Carey having been directed on October 16, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Robert E. Carey is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.